  Case 18-04990         Doc 46     Filed 02/05/19 Entered 02/05/19 12:57:00              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-04990
         JAHMAL PERKINS
         VICTORIA PERKINS
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/23/2018.

         2) The plan was confirmed on 04/11/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/12/2018.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-04990        Doc 46        Filed 02/05/19 Entered 02/05/19 12:57:00                   Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                 $9,265.00
       Less amount refunded to debtor                             $510.00

NET RECEIPTS:                                                                                    $8,755.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $0.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $377.88
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $377.88

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim          Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted       Allowed        Paid         Paid
ACL LABORATORIES                  Unsecured          90.05           NA            NA            0.00       0.00
ACL LABORATORIES                  Unsecured          43.21           NA            NA            0.00       0.00
ADT SECURITY SERVICES             Unsecured      1,300.00            NA            NA            0.00       0.00
ADVOCATE CHRIST MEDICAL CENTE     Unsecured         151.29           NA            NA            0.00       0.00
ADVOCATE HEALTH CARE              Unsecured         643.80           NA            NA            0.00       0.00
ADVOCATE MEDICAL GROUP            Unsecured         124.87           NA            NA            0.00       0.00
ADVOCATE MEDICAL GROUP            Unsecured         520.10           NA            NA            0.00       0.00
ADVOCATE MEDICAL GROUP            Unsecured         609.16           NA            NA            0.00       0.00
ADVOCATE TRINITY HOSPITAL         Unsecured          92.59           NA            NA            0.00       0.00
ADVOCATE TRINITY HOSPITAL         Unsecured      2,154.94            NA            NA            0.00       0.00
ADVOCATE TRINITY HOSPITAL         Unsecured         370.63           NA            NA            0.00       0.00
ADVOCATE TRINITY HOSPITAL         Unsecured         421.90           NA            NA            0.00       0.00
AMERICAS FINANCIAL CHOICE         Unsecured         303.00        320.58        320.58           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured        1,770.06       1,770.06      1,770.06        256.83        0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured      1,170.01            NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      5,209.40     15,174.78      15,174.78           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Secured       18,450.00       6,755.40      6,755.40        980.20        0.00
COMMONWEALTH EDISON               Unsecured         430.90      5,314.37      5,314.37           0.00       0.00
COMMONWEALTH EDISON               Unsecured         270.27           NA            NA            0.00       0.00
HEALTHCARE ASSOC CREDIT UNION     Unsecured         843.43        888.43        888.43           0.00       0.00
I C Systems Collections           Unsecured           0.00           NA            NA            0.00       0.00
INTEGRATED IMAGING CONSULTAN      Unsecured         124.75           NA            NA            0.00       0.00
INTEGRATED IMAGING CONSULTAN      Unsecured           8.21           NA            NA            0.00       0.00
INTEGRATED IMAGING CONSULTAN      Unsecured         167.00           NA            NA            0.00       0.00
INTEGRATED IMAGING CONSULTAN      Unsecured          31.06           NA            NA            0.00       0.00
INTEGRATED IMAGING CONSULTAN      Unsecured          15.05           NA            NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured            NA         717.15        717.15           0.00       0.00
LVNV FUNDING                      Unsecured            NA         241.27        241.27           0.00       0.00
LVNV FUNDING                      Unsecured            NA         252.65        252.65           0.00       0.00
MECHANICS BANK                    Unsecured     25,021.00            NA            NA            0.00       0.00
MECHANICS BANK                    Secured       18,450.00     24,711.24      25,021.00      3,413.82     752.25



UST Form 101-13-FR-S (09/01/2009)
 Case 18-04990       Doc 46     Filed 02/05/19 Entered 02/05/19 12:57:00                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal       Int.
Name                              Class   Scheduled      Asserted      Allowed         Paid          Paid
PAYDAY LOAN STORE             Unsecured      1,158.00       1,516.97      1,516.97           0.00        0.00
PEOPLES GAS LIGHT & COKE CO   Unsecured      1,197.42            NA            NA            0.00        0.00
RISE CREDIT                   Unsecured      4,743.51            NA            NA            0.00        0.00
ST IL TOLLWAY AUTHORITY       Unsecured      2,143.30     16,589.30     16,589.30            0.00        0.00
ST IL TOLLWAY AUTHORITY       Unsecured         427.70           NA            NA            0.00        0.00
ST IL TOLLWAY AUTHORITY       Unsecured         283.90           NA            NA            0.00        0.00
STATE COLLECTION SERVICE      Unsecured      2,154.94            NA            NA            0.00        0.00
WELLS FARGO DEALER SERVICES   Secured       13,625.00     17,976.97     17,862.00       2,437.00      537.02
WELLS FARGO DEALER SERVICES   Unsecured      4,237.00            NA            NA            0.00        0.00
XFINITY                       Unsecured         564.16           NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00               $0.00                 $0.00
      Mortgage Arrearage                                  $0.00               $0.00                 $0.00
      Debt Secured by Vehicle                        $42,883.00           $5,850.82             $1,289.27
      All Other Secured                               $8,525.46           $1,237.03                 $0.00
TOTAL SECURED:                                       $51,408.46           $7,087.85             $1,289.27

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                $0.00                $0.00
       Domestic Support Ongoing                            $0.00                $0.00                $0.00
       All Other Priority                                  $0.00                $0.00                $0.00
TOTAL PRIORITY:                                            $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                          $41,015.50                 $0.00                $0.00


Disbursements:

       Expenses of Administration                             $377.88
       Disbursements to Creditors                           $8,377.12

TOTAL DISBURSEMENTS :                                                                        $8,755.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-04990         Doc 46      Filed 02/05/19 Entered 02/05/19 12:57:00                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
